Citation Nr: 0420633	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness.

4.  Entitlement to service connection for reflux disease, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for sinusitis, to 
include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1976 to July 
1982, from May 1989 to September 1989, and from October 1990 
to June 1992.  He served in the Southwest Asia Theatre of 
Operations from November 12, 1990 to May 14, 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on March 
13, 2001.  A transcript of that hearing has been associated 
with the record on appeal.

The issues of entitlement to an increased evaluation for a 
cervical spine disability, currently evaluated as 20 percent 
disabling; entitlement to service connection for fatigue, to 
include as due to undiagnosed illness; entitlement to service 
connection for reflux disease, to include as due to 
undiagnosed illness; and entitlement to service connection 
for sinusitis, to include as due to undiagnosed illness, will 
be addressed in the Remand portion of this document.

The appellant's claim of entitlement to service connection 
for left ear tinnitus, raised by the appellant in an April 
1998 statement, is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War, and has developed a 
disorder manifested by chronic diarrhea and diagnosed as 
irritable bowel syndrome.


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in service. 38 U.S.C.A. 
§§ 1110, 1117 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that, at an 
April 1991 Southwest Asia redeployment examination, the 
examiner noted that the appellant had recurring diarrhea.

At a March 1993 VA general medical examination, the appellant 
reported a history of having recurrent diarrhea with stress.  
His abdomen was soft, not tender, and without mass, guarding, 
or organomegaly.  The examiner diagnosed irritable bowel 
syndrome.

At an April 1993 VA intestine examination, the appellant 
reported a history of multiple episodes of bloody dysentery 
while stationed in Saudi Arabia.  The episodes were constant 
but not always accompanied by blood.  The appellant still had 
occasional watery stools.  He had been treated with 
antibiotics and Tagamet for cramping.  His last episode had 
been one week previously.  The examiner diagnosed history of 
dysentery, type unknown, with recurring intermittent 
diarrhea.

At an October 1997 VA intestine (digestive) examination, the 
appellant reported having had sudden urges to have an 
explosive bowel movement since having been in the Persian 
Gulf.  The stools were accompanied by much gas, formed stool, 
liquid stools, and then more gas.  The episodes were not 
predictable and were followed approximately one hour later by 
another explosive bowel movement.  That sequence ended the 
attack.  He may have approximately three episodes and then 
would be free of symptoms for as long as three weeks.  He 
also complained of substernal chest pain due, which had been 
diagnosed as reflux disorder.  He took omeprazole every 
morning.  The examiner diagnosed reflux disease and irritable 
bowel syndrome.

At a March 13, 2001 hearing, the appellant testified that he 
continued in order to have problems with diarrhea.  He 
carried extra clothing to have clean clothing available if an 
unexpected bowel movement occurred.

In light of the following decision, the Board finds that the 
notice and duty to assist provisions of the law with respect 
to the issue of entitlement to service connection for chronic 
diarrhea, to include as due to undiagnosed illness, have been 
satisfied. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2002).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior 
law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C.A. 1117(d).  Section 202(a) also 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster 
of signs or symptoms.  

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-34543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multisymptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed. Reg. 34539-34543 (June 10, 2003).  
It was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

In the instant case, the appellant's claims were pending on 
March 1, 2002, and thus, the new law applies.  As the law is 
more favorable to the veteran (i.e., it provides compensation 
for additional symptoms/disabilities), the Board's decision 
to proceed in adjudicating these claims does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2003).  A disability 
is considered chronic if it has existed for six months or 
more, even if exhibiting intermittent episodes of improvement 
and worsening throughout that six-month period.  38 C.F.R. 
§ 3.317(a)(4) (2003).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2003).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35702-35710 (July 6, 2001); 66 
Fed. Reg. 58784-58785 (Nov. 23, 2001).

The Board finds that service connection is warranted for 
irritable bowel syndrome characterized by chronic diarrhea.  
The appellant maintains that he developed these problems as a 
result of his service.

The appellant's service personnel records indicate that he 
served in Southwest Asia from November 1990 to May 1992.  
Therefore, he had active military service in the Southwest 
Asia Theatre of operations during the Persian Gulf War.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).  
The evidence of record shows that the appellant has been 
diagnosed by VA physicians, in March 1993 and October 1997, 
with irritable bowel syndrome manifested by chronic diarrhea.  
Irritable bowel syndrome is a "medically unexplained chronic 
multisymptom illness . . . that is defined by a cluster of 
signs and symptoms" amenable to a presumption of incurrence 
during Persian Gulf War service in Southwest Asia.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Based on the 
appellant's lay competence to report his symptoms of diarrhea 
and the medical evidence of record that he has irritable 
bowel syndrome characterized by chronic diarrhea, the 
evidence supports service connection based on a presumption 
of incurrence during service the Southwest Asia Theatre of 
Operations. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003).


ORDER

Service connection for irritable bowel syndrome characterized 
by chronic diarrhea is granted.


REMAND

The issues of entitlement to an increased evaluation for a 
cervical spine disability, currently evaluated as 20 percent 
disabling; entitlement to service connection for fatigue, to 
include as due to undiagnosed illness; entitlement to service 
connection for reflux disease, to include as due to 
undiagnosed illness; and entitlement to service connection 
for sinusitis, to include as due to undiagnosed illness, are 
not yet ready for appellate review.

The appellant last underwent a VA spine examination in July 
2003; however, that examination was conducted by a certified 
physician assistant, and a physician did not sign the report.  
See Adjudication Procedure Manual, M21-1, Part VI, para. 
1.07(d).  Further, that examination did not include an 
examination of the appellant's peripheral nerves.  Prior VA 
examiners have recommended that the appellant be evaluated by 
a neurologist.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The appellant also 
indicated that he has participated in VA vocational 
rehabilitation.  Therefore, the VA vocational rehabilitation 
file, if any, should be associated with the claims file in 
order to fully evaluate the appellant's claim.

In a July 1998 statement, D. S., M.D. (Dr. S.), stated that 
he began treating the appellant for gastrointestinal 
complaints in 1996 and was currently proceeding with further 
gastrointestinal workup.  Records from Dr. S. have not been 
obtained.  See 38 C.F.R. § 3.159(c)(1) (2003).  The appellant 
should be notified if requests to obtain these records 
continue to be unsuccessful.  See 38 C.F.R. § 3.159(e)(1) 
(2003).

In a March 30, 2004 statement, the appellant reported that he 
had been treated for sinusitis by a Dr. Schneider shoulder 
after service and diagnosed with pansinusitis.  Records from 
Dr. Schneider have not been obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  The appellant should be notified if 
requests to obtain these records continue to be unsuccessful.  
See 38 C.F.R. § 3.159(e)(1) (2003).

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record indicates that the 
appellant is Persian Gulf War veteran and has complaints of 
fatigue.  The appellant has not been afforded a VA 
examination to consider whether he has chronic fatigue 
syndrome that is related to his military service.  The 
appellant should undergo a VA chronic fatigue syndrome 
examination.

Similarly, the appellant has reported having taken medication 
for gastrointestinal symptoms since 1990 when he began taking 
Tagamet.  He has been diagnosed with reflux disease.  The 
appellant has not been afforded a VA examination to consider 
whether he has a gastrointestinal disorder that is related to 
his military service.  The appellant should undergo a VA 
stomach, duodenum, and peritoneal adhesions examination. 

Finally, the appellant was noted to have sinusitis in April 
1991 in service.  The appellant has a current disagnosis of 
sinusitis.  The appellant has not been afforded a VA 
examination to consider whether he has sinsusitis that is 
related to his military service.  The appellant should 
undergo a VA nose, sinus, larynx, and pharynx examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO should request that the 
appellant provide copies of prescriptions 
dated between 1990 and 1996 for any 
medication used to treat his reflux 
symptoms.  The appellant should also 
provide the names of any physician who 
treated him or prescribed medication to 
him for these symptoms during that time 
period.

2.  After securing any necessary release, 
the RO should obtain medical records from 
a Dr. Schneider for treatment of the 
appellant for sinusitis from May 1992 to 
the present.

3.  After securing any necessary release, 
the RO should obtain medical records from 
D. S., M.D., for treatment of the 
appellant for gastrointestinal complaints 
from January 1996 to the present.

4.  The RO should ascertain whether a VA 
vocational rehabilitation file exists for 
the appellant and, if so, associate it 
with the claims folder.  If no vocational 
rehabilitation file exists, that should 
be noted in the claims file.

5.  The appellant should be afforded a VA 
spine examination and a VA peripheral 
nerves examination by a neurologist to 
evaluate the severity of the appellant's 
service-connected cervical spine 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report whether the claims folder has been 
reviewed.  The examiner is also requested 
to confirm in the examination report that 
he or she is a neurologist.  All relevant 
inquiries on the examination worksheets 
should be completed.

6.  The appellant should be afforded a VA 
chronic fatigue syndrome examination.  
All relevant inquiries on the examination 
worksheet should be completed.  The 
appellant served in the Southwest Asia 
Theatre of Operations from November 1990 
to May 1992.

7.  The appellant should be afforded a VA 
stomach, duodenum, and peritoneal 
adhesions examination to determine 
whether the appellant has current reflux 
disease that is related to his military 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The appellant 
has reported that he began taking Tagamet 
for gastrointestinal complaints such as 
heartburn beginning in approximately 
1990.  The appellant is competent to 
report his experiences, and readily 
observable symptoms, such as pain in his 
chest.  However, as a layperson, the 
appellant is not competent to provide a 
medical diagnosis or a medical nexus.  
Although a layperson can certainly 
provide an account of symptoms he 
experiences, a layperson is not competent 
to provide a medical diagnosis.

The examiner should express an opinion as 
to whether the appellant has current 
reflux disease that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the appellant's 
military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

8.  The appellant should be afforded a VA 
nose, sinus, larynx, and pharynx 
examination to determine whether the 
appellant has current sinusitis that is 
related to his military service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should review 
pertinent evidence in the claims folder, 
including the report of an April 1991 
examination noting sinusitis.

The examiner should express an opinion as 
to whether the appellant has current 
sinusitis that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the appellant's 
military service.


The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



